   Case 1:19-cv-00137-DKW-RT Document 1 Filed 03/14/19 Page 1 of 7                        PageID #: 1

                                                                                     FILED IN THE
                                                                           UNITED STATES DISTRICT COURT
    ORIGINAL                                                                     DISTRICT OF HAWAII

                                         United States Federal Court                 MAR 1 k 2019
                                               District of Hawaii          at    I _o'clock and^^ min.0 M
                                        300 Ala Moana Blvd Rm C338                SUE BEITIA,CLERK"Y^.
                                             Honolulu Hi 96850


        Aimee N. Greenwood, Alan A. Decoite, Kimberly E. Rose,             Case No:

        Samuel T. Hambek, Claire M.S. Kellerman                                 Judge;

                                                               CV19 00137 dkW rt
        VS.

        Erik P. Frost, Karin A. Frost


                                                  Complaint


        1.     The Parties to This Complaint
                  A. The Plaintiff(s)
                      Plaintiff No.1
                             Aimee N. Greenwood
                             PC Box 763
                             Kula, Hi 96790
                             (808)217-7907
                      Plaintiff No. 2
                             Alan A. DeCoite
                             PO Box 1775
                             Makawao, Hi 96768
                             (808)281-2621
                      Plaintiff No. 3
                             Kimberly E. Rose
                             POBox 1313
                             Haiku, Hi 96708
                             (808)283-7511
                      Plaintiff No.4
                             Samuel T. Hambek
                             60 Kuloli Rd
                             Haiku, Hi 96708
                             (808)250-0866
                      Plaintiff No. 5
                             Claire M.S. Kellerman
                             PO Box 703


Received By Mail
Date,                                                          Mailed On

                                        (JQ                    Dale_3MM—
                                                                            Ls
Case 1:19-cv-00137-DKW-RT Document 1 Filed 03/14/19 Page 2 of 7                     PageID #: 2




                        Makawao,Hi 96768
                        (808)344-1228

         B. The Defendant(s)
                 Defendant No. 1
                        Hoku Nui Maul, LLC
                        Erik P. Frost
                        PO Box 1347
                        Makawao,Hi 96768
                        (808)572-8711
                 Defendant No.2
                        Karin A. Frost
                        1215 Piiholo Rd
                        Makawao,Hi 96768
                        (808)572-2657

 Comes now,temporary Pro Se Aimee N. Greenwood, Alan A.DeCoite, Kimberly E. Rose,
 Samuel T. Hambek, Claire M.S. Kellerman In proper persona, wherein pleadings are to be
 considered without regard to technicalities. Propia pleadings are not to be held to the same
 high standards of perfection as practicing lawyers. See Haines VS. Kemer 92 Set 594, also
  see Power 914 F2d 1459(11th Cirl990).

 We the imdersigned continually experienced a hostile work environment, discrimination,
 retaliation and were often subjected to second hand smoke while employed at Hoku Nui
 Maui LLC,owned by Karin A. Frost founder ofErgoBaby and owned and operated by her
 brother Erik P. Frost CEO. Supervised by Greg Raab CFO,COO,Joshua Chavez,and Farm
  Manager Ryan Anderson.


  1. Basis for Jurisdiction
 Count I
 Right to a smoke free workplace(2011 Hawaii Code 328J-4 Smoking prohibition in enclosed
 or partially enclosed places ofemployment) All plaintiffs affected by second and third hand
 smoke while in meetings and in the workplace due to owner Erik P. Frost's Smoking.




 Count II
Case 1:19-cv-00137-DKW-RT Document 1 Filed 03/14/19 Page 3 of 7                        PageID #: 3




  Hostile work environment(Title VII and HRS 378-2) All plaintiffs experienced A Hostile
  Work Environment that created undo stress, and disrupted their work.. Including but not
  limited to Whistleblower retaliation, sexual discrimination, bullying, threats, dismissive and
  reductionist behavior by management, retaliation against employees, repeated job sabotage
  over months by managers and owners making it impossible to fulfill job requirements,
  inappropriate sexual comments in meetings not addressed or reprimanded, upper
  management was frequently confronted by various employees feeling a hostile environment
  to no avail.


  Count III
  Discrimination (Title VII) against women in the workplace examples including women being
  ignored and dismissed. Plaintiffs affected Aimee Greenwood,Kimberly Rose, Claire
  Kellerman


  Count IV
 Sexual Harassment and discrimination in the workplace (Title VII and HRS 378-2) Alan
 DeCoite was contacted by Greg Raab and Proservices extensively accused of having sex with
 another employer. Alan DeCoite was also discriminated against for being a military veteran.

  Coimt V
 Retaliation (Title VII) against employees Claire Kellerman was fired after asking for a smoke
 free workplace. Kimberly Rose was also fired after voicing concerns regarding untrained
 dogs and liability. These claims were made in good faith. Alan was continually treated
 poorly when he would ask forjob assignments to be written after managers and owner
 repeatedly changed his assignments and reprimanded him for completing assignments. This
 happened over months, this was discussed in meetings and hostility continued. A manager
 even told him "you should have rolled the tractor".

 Coimt VI
 Employee whistleblower(42 US C 12203,5 US C 1201) Claire Kellerman was terminated
 after asking for a smoke free workplace and had previously contacted Proservices about
 potable water drinking laws. Kimberly Rose was fired after voicing concerns regarding
 untrained dogs and mismanagement by farm manager. These claims were made in good faith.

 Coimt VII
 Unequal wage claim (Equal Pay Act of 1963 and Title VII of Civil Rights Act 1964)Aimee
 Greenwood was put into a demeaning situation with a young female "consultant" from
Case 1:19-cv-00137-DKW-RT Document 1 Filed 03/14/19 Page 4 of 7                    PageID #: 4




 California. Aimee Greenwood was told something to the affect by Greg Raab that Owner
 Erik Frost would move decisions along for the sheep department because he "liked"the
 consultant. Erik Frost went so far as calling this consultant"Hot" in a team meeting. Aimee
 Greenwood had to funnel all her knowledge and expertise through the consultant to be heard.
 The consultant was making so much as three times her pay, to go out to dinner with the
 owner, have private meetings and skype conversations without the manager ofthe
 department Aimee Greenwood present. This consultant never raised livestock, had no
 knowledge of grazing animals in hawaii, and did not know about basic livestock care.
 Reports claimed to be her knowledge were written verbaten from Aimee Greenwood's and
 Kimberly Rose's knowledge and comments.

  Count VIII
 Wrongful termination. Fraud and False Statements(18 US C 47)and Perjury by Greg Raab
 he wrote Kimberly Rose was terminated for leaving the property. When in reality she did not
 have set hours and was driven to her car by her supervisor Aimee Greenwood whom let her
 go home for the day. Greg Raab told Aimee Greenwood the reason for termination and she
 told him it was not correct, he wrote the termination anyway. Kimberly Rose was falsely
 terminated. Claire Kellerman was also terminated October 2015 for false accounts written by
 Greg Raab. She filed an EEOC claim with Wayne Akana in November 2015. These two
 employees have the same claims, never met and worked at Hoku Nui Maui LLC at different
 times. Alan DeCoite was also wrongfully terminated while still under doctors care and also
 filed a claim with the EEOC.


 Count IX
 Hipaa Law(18 US C 1035) Violation Greg Raab called Samuel Hambeks therapist without
 his consent.


 Count X
 Fraud(18 US C 1001 and 29 US C 201 and 29 CFR 778.107)2015-2016 and Employees
 were told that they could not go over time, ifthey did they were to "save" their hours for
 weeks that they worked less than 40 hours. Some employees received overtime and some did
 not.



 2. Statement of Claim
        The facts ofthis case are as follows see Exhibit 1 whistleblower claim and Exhibit 2
 Notarized Affidavits and statements written by plaintiffs.
Case 1:19-cv-00137-DKW-RT Document 1 Filed 03/14/19 Page 5 of 7                      PageID #: 5




  3. Relief


 The plaintiffs are asking for a public apology in the Maui Newspaper and Monetary relief to
 cover Pain and Suffering, Emotional Distress and Punitive Damages. A few ofthe plaintiffs
 sought therapy due to the hostile and threatening work environment.
 -Requesting a jury trial by peers at which time we hope the court will make a fair and just
 monetary decision for all plaintiffs that worked at Hoku Nui Maui LLC.
 -including any and all legal and attorneys fees, expenses and court costs
 Examples ofHostile Work Environment Cases:
 -Case No. 2:13-cv-03045-EFS, in U.S. District Court for the Eastern District of Washington].
 EEOC initially filed suit against Global Horizons and two Yakima, Wash.,farms in April
 2011, charging a pattern or practice of national origin and race discrimination, harassment,
 constructive discharge and retaliation against the Thai farmworkers, in violation of Title VII
 ofthe Civil Rights Act of 1964 District Court Judge Leslie E. Kobayashi awarded EEOC a
 defaultjudgment of$12.3 million in damages.
 -Davis V. Packer Engineering,Inc., No. 1:1 l-cv-07923 Danya Davis, Bernese Wilson, and
 Shannon Webb awarded $6.45 million for Hostile Work Environment and Retaliation.
 Settlements have been reached with four other Hawaii farms, Mac Farms of Hawaii, Kelena
 Farms, Captain Cook Coffee Company and Kauai Coffee Company, according to court
 records. However, only Del Monte's settlement has been announced by the EEOC.
 -In April 2011,the EEOC lawsuits in Hawaii and Washington against California-based farm
 labor contractor Global Horizons and eight farms. Allegations include farm workers being
 subjected to uninhabitable housing, insufficient food, inadequate wages and deportation
 threats. The EEOC said that Global Horizons engaged in a pattern or practice of national
 origin and race discrimination, harassment, and retaliation, when it trafficked more than 200
 Thai male victims to farms in Hawaii and Washington where they were subjected to severe
 abuse.
 The Thai workers were assigned to work at six farms in Hawaii: Captain Cook Coffee
 Company,Del Monte Fresh Produce, Kauai Coffee Company,Kelena Farms, MacFarms of
 Hawaii, and Maui Pineapple Farms; and two farms in Washington, Green Acre Farms and
 Valley Fruit Orchards, harvesting a variety ofitems from pineapples to coffee beans.



 4. Certification and Closing
Case 1:19-cv-00137-DKW-RT Document 1 Filed 03/14/19 Page 6 of 7                       PageID #: 6




  Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
  knowledge, information, and beliefthat this complaint:(1)is not being presented for an
  improper purpose,such as to harass, cause unnecessary delay, or needlessly increase the cost
  of litigation;(2)is supported by existing law or by nonfrivolous argument for extending,
  modifying, or reversing existing law;(3)the factual contentions have evidentiary support or,
  if specifically so identified, will likely have evidentiary support after a reasonable
  opportunity for further investigation or discovery: and(4)the complaint otherwise complies
  with requirements of Rule 11

     A. For Parties Without an Attorney

         I agree to provide the Clerk's Office with any changes to my address where
         case-related papers may be served. I understand that my failure to keep a current
         address on file with the Clerk's Office may result in dismissal of my case.

         Date of Signing:/AkCiNv VL^V ,20           .
         Signature ofPlaintiff No.
         Printed Name ofPlaintifFNq,^K
         Signature of Plaintiff No."                                  t
         Printed Name of Plaintiff No.


         Signature of Plaintiff No. 3_
         Printed Name of Plaintiff No. 3


         Signature of
         :>ignaiure oi Plaintiff
                       riainuii No.
                                 ino. 4
                                      h    /\/ \/          ^              i i

         Printed Name of Plaintiff No.4


         Signature of Plaintiff No. 5
         Printed Name ofPlaintiff No.5                           l              ^            ^
  See Exhibit 1 Hoku Nui Maui, LLC Whistleblower Claim pages 1-6
  Exhibit 2 Notarized affidavits and statements written by the plaintiffs Aimee Greenwood,
  Alan DeCoite, Samuel Hambek, Kimberly Rose, Claire Kellerman
  Statements include: right to a smoke free workplace, unsafe work environment, hostile work
  environment, sexual discrimination, military discrimination, wrongful termination.
 Case 1:19-cv-00137-DKW-RT Document 1 Filed 03/14/19 Page 7 of 7                       PageID #: 7




    retaliation, hipaa violation, unequal wage claim, whistleblower, discrimination against
    women in the workplace

    Other Employees that may have statements or can be subpoenaed Xenya Delate, Kyle Fisher,
    Christina Pegg, Samantha Deacon, Matthew Goodall et al




                                   CERTIFICATE OF SERVICE


    I hereby certify copies were mailed via US Mail to;

     timee Greenwood PO Box 763 Kula Hawaii 96790
 li^Alan DeCoite PO Box 1775 Makawao, Hawaii 96768
\^^p\amuel Hambek 60 Kuloli Rd 96708 Haiku Hawaii 96708
^^Kimberly Rose PO Box 1313 Haiku Hawaii 96708
    Claire Kellerman PO Box 703 Makawao, Hi 96768
